DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are no longer objected to under 37 CFR 1.83(a).  
Applicant’s arguments regarding the drawings and what one of ordinary skill would understand based on their disclosure are convincing.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-14 are no longer rejected under 35 U.S.C. 112(b). 
In light of applicant’s remarks, drawings, and claims (dated 13 December 2021) the term “ring” being interpreted in light of the drawings as “the ring” being a shape that has a gap for the purposes of the art rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by RINDERER (US 4958792).
As to claim 8, RINDERER teaches a method of attaching a line to a support structure (Figure 2 teaches attaching a line (C) to a support structure (11).), comprising the steps of: providing a holder (See Figure C below for examiner’s interpretation of RINDERER Figure 1 in relation to applicant’s claimed “sections”.) having a fastening section, a side-part section, a closure section, an engagement section, and an intermediate section disposed between the closure section and the side-part section (See Figure C below.), and wherein the fastening section, the side-part section, the intermediate section, the closure section, and the engagement section define a ring having a gap between the closure section and the engagement section (Figure 1 shows the sections of RINDERER make a “ring” that has an opening at the top that is a gap.); fastening the fastening section to the support structure (Figure 2 teaches a fastener (9) that secures the fastening section (15) to the support structure (11).); bending the side-part section with respect to the fastening section after the fastening section has been fastened to the support structure (Col. 4, Lines 42-46 teach the squeezing of the arms (thus bending the side section) after securing the clip to a structural member.) wherein the holder has a predetermined bending line (See Figure C.), wherein the bending of the side-part section with respect to the fastening section includes bending at the predetermined bending line (Figures 1-2 teach that the interpreted “predetermined bending line” as highlighted in Figure C below is an area that has been bent previously (making it a predetermined location).  When the two side sections are brought towards one another, at least some bending occurs at this line in order to bend then side section towards the conduit (C).), and wherein the predetermined bending line contacts the support structure after the fastening of the fastening section to the support structure (Figure 2 shows the bottom part of the highlighted “predetermined bending line” contacts the support structure component (5) after the installation is completed.); inserting the line through the gap into the ring (Figure 2 teaches a line (C) in the inside of the “ring”.  Col. 4, Lines 44-45 teach a length of conduit is inserted “between the arms”, which is interpreted as in the gap.)  ; and bending the closure section with respect to at least one of the fastening section, the side-part section, and the engagement section such that the closure section engages the engagement section and closes the gap. (Col. 4, Lines 50-55 teach the closure section is deflected downward due to the engagement of the lugs (45) with the outer end (57) of the arm.  Figure 2 shows the closure section in engagement with the engagement section and that the “gap” is closed.)

    PNG
    media_image1.png
    469
    558
    media_image1.png
    Greyscale

Figure C: Examiner’s interpretation of RINDERER Figure 1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over RINDERER (US 4958792), as applied in claim 8, and further in view of CAMILLERI (US 4669936).
As to claim 12, RINDERER teaches the method according to claim 8, wherein the step of fastening the fastening section to the support structure includes placing the fastening section on the support structure (Figure 2 and Col. 4, Lines 41-43 teach the placement of the fastening section (15) on the support structure (11).), placing a fastener through the gap on the fastening section (Figure 2 teaches a fastener (9) that is inserted into the fastening section (15), that is located in the gap.), and wherein the fastening element secures the fastening section on the support structure. (Figure 2 teaches the fastening element (9) secures the fastening section (15) to the support structure (11).  Col. 3, Lines 4-5 teach the use of a nail or screw.)
RINDERER does not explicitly disclose placing a fastening tool through the gap or setting a fastening element into the support structure by the fastening tool.
However, CAMILLERI teaches placing a fastening tool through a gap (Figure 1 teaches a fastener (14) is placed in a fastening section of a line holder that has a “gap” in that it has the same “J” configuration as applicant.  Col. 4, Lines 10-14 teach the use of a hammer or screwdriver to manipulate the fastener (14).  This occurs in the gap as the fastener is placed in the fastening section.) and using a fastening tool to secure a fastening element into a support structure. (Col. 4, Lines 10-14 teach the use of a hammer or screwdriver to manipulate the fastener (14).)
One of ordinary skill in the art would have been motivated to apply the known fastener insertion tool technique of CAMILLERI to the fastener insertion method of RINDERER in order to use a force multiplying tool to ease insertion of the fastener, as opposed to a manual insertion.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known fastener insertion tool technique of CAMILLERI to the fastener insertion method of RINDERER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 13, RINDERER in view of CAMILLERI teaches the method according to claim 12, wherein the fastening tool, when placed on the fastening section, defines a fastening-tool space and wherein at least one of the side-part section, the closure section, and the engagement section, after the side-part section has been bent with respect to the fastening section, overlaps the fastening-tool space. (RINDERER, Figures 1-2 teach that the fastener is inserted into the gap and fastening section during securement of the holder.  CAMILLERI teaches the use of a hammer or screwdriver to manipulate the nail or screw of RINDERER, as discussed in claim 12 above.  When using a hammer or screwdriver to insert the fastener of RINDERER, the screwdriver would extend up through the gap, and the hammer would be used in the area of the gap.  When the gap is closed by moving the sections of RINDERER, the sections will overlap the area where the fastening tools are used.)

Claims 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  SCHAAF (DE-3941792-A1) in view of MCMATH (US 8616512 B2).
As to claim 8, SCHAAF teaches a method of attaching a line to a support structure (Figure 3 teaches a line (19) to be attached to a support structure (17).), comprising the steps of: providing a holder (See Figure A below for examiner’s interpretation of SCHAAF Figure 3 in relation to the various “sections” as claimed.) having a fastening section, a side-part section, a closure section, and an engagement section and an intermediate section disposed between the closure section and the side-(Figure 4 teaches the engagement section (tongue (6)) is bent at a 90 degree angle upwards, ¶0051 teaches this is the first bending step.  When the tongue is bent upwards, the “holder” of SCHAAF appears to have the same ring shape as applicant.  Thus, SCHAAF is interpreted as disclosing a ring shape having a gap.) ; fastening the fastening section to the support structure (Figure 3 teaches a fastener (12) that secures the fastening section to the structure (17).  ¶0050 teaches the method of securing the holder.) wherein the holder has a bending line, wherein the bending of the side-part section with respect to the fastening section includes bending at the bending line (Figures 3-4 teach the side part is bent at a line to form a 90 degree angle with the fastening section.), and wherein the bending line contacts the support structure after the fastening of the fastening section to the support structure (SCHAAF, Figures 3-4 teach the line where the side section bends contacts the support structure (17) after bending.); bending the side-part section with respect to the fastening section after the fastening section has been fastened to the support structure (Figure 4 and ¶0051 teach the bending of the side part section (5) with respect to the fastening section (9).); inserting the line through the gap into the ring (Figures 3-5 teach the line is located in the gap of the ring.  The claim does not specify an order of operations for insertion of the line, and the drawings do not show when it is inserted, thus it is interpreted as occurring at any point during the method.); and bending the closure section with respect to at least one of the fastening section, the side-part section, and the engagement section such that the closure section engages the engagement section and closes the gap. (Figures 4-5 teach the bending of the end of the closure section (24) with respect to all of the other sections in order to close/seal the ring.)  
SCHAAF does not explicitly disclose that the line is “predetermined”.
However, MCMATH teaches an analogous holder that has a predetermined bending line. (Figures 3-4 teach an area (24) where the metal bracket is bent to form a 90 degree angle with the fastening section. Col. 3, Lines 1-5 teach that this is a predetermined bend line.)
One of ordinary skill would have been motivated to apply the known predetermination of the bend line technique from MCMATH to the bend line of SCHAAF in order to allow for hinged movement delimited by contacted between sides of a recess (as in MCMATH Figure 3, Item 42) to prevent further angular movement than intended. (MCMATH, Col. 3, Lines 40-43) and to form the line of weakened structures (MCMATH Figure 3, “slots” (26)) to facilitate bending of the structure.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known predetermination of the bend line technique from MCMATH to the bend line of SCHAAF because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

    PNG
    media_image2.png
    341
    782
    media_image2.png
    Greyscale

Figure A (revised):  Examiner interpretation of SCHAAF, Figure 3


As to claim 11, SCHAAF in view of MCMATH teaches the method according to claim 8, wherein the fastening section and the side-part section extend as far as the predetermined bending line and contact each other at the predetermined bending line. (SCHAAF, Figures 3-4 teach the side (5) and fastening (9) section contact each other at the bend line.)

As to claim 14, SCHAAF in view of MCMATH teaches the method according to claim 8, wherein the step of bending the side-part section with respect to the fastening section includes bending the side-part section by 90°. (SCHAFF Figures 3-4 teach the angle of bending of the side part (5), where the side part and fastening part are at a 90 degree angle.)

Response to Arguments
Applicant argues, in the remarks dated 13 December 2021, that “contrary to the Examiner's arguments, the specification, the drawings, and amended independent claim 8 do provide clarity on the limitation of the ring and the gap. As such, also contrary to the Examiner's argument, there is no "lack of disclosure of the ring altogether". Applicant clearly defines, shows, and claims what defines the ring and clearly describes, shows, and claims the gap.”
The 112(b) rejection is withdrawn above.

Applicant’s arguments regarding the SIDDIQUI reference in relation to the amendments to claim 8 are convincing.  The rejection under 35 U.S.C. 102 using the SIDDIQUI reference is withdrawn.


Applicant's arguments (regarding SCHAAF and RINDERER) filed 13 December 2021 have been fully considered but they are not persuasive.
Applicant argues against the rejection of Claim 8 using SCHAAF by stating that SCHAAF does not disclose the newly claimed intermediate section.
See the rejection of Claim 8 above for the new interpretation of SCHAAF in relation to the newly amended claim limitations.


Applicant argues against the rejection of Claim 8 using RINDERER by stating that RINDERER does not disclose the new intermediate section limitations.
See the rejection of Claim 8 above for the new interpretation of RINDERER in relation to the new claim amendments.

Applicant argues against the rejection of Claim 8 using RINDERER by stating that “squeezing the arms” is not bending the side section.
Examiner respectfully asserts that the bending motion in RINDERER is equivalent to the claimed bending in applicant’s method.  The side section appears to be bent at a predetermined line to rotate it (and the closure section) such that the closure section can be engaged with the engagement section.  In RINDERER, Figures 1 and 2 show the before and after views of the apparatus, where the interpreted side section (See Figure C above) is “bent” such that it rotates from one position to another to move the closure section into engagement with the engagement section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
LOUDON (US 3198463) teaches a holder with various sections that bend during assembly.
KREINBERG (US 5108055) teaches a holder with various sections that bend during assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        27 January 2022